Citation Nr: 1205317	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the low back. 

2.  Entitlement to service connection for a disability of the cervical spine. 

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for residuals of an intestinal parasite infection (claimed as stomach problems).

5.  Entitlement to service connection for residuals of a ruptured appendix.

6.  Entitlement to an initial compensable rating for a left forearm laceration scar.

7.  Entitlement to an initial compensable rating for a right forearm burn scar.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a January 2008 statement, the Veteran wrote about the stress he experienced while serving in Vietnam, and stated that his wife had to carefully wake him up from bad nightmares resulting from his memories of Vietnam.  He further related that he had difficulty speaking about his Vietnam experiences with others.  The Board finds that this statement raises a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), based on the Veteran's Vietnam experiences.  This claim not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  






FINDINGS OF FACT

1.  The Veteran's current disability of the low back has not been shown by competent or credible evidence to be related to a back injury and subsequent reports of back pain during active military service.

2.  The Veteran's disability of the cervical spine did not manifest during active military service or within a year of service separation, and has not otherwise been shown to be related to service. 

3.  The Veteran's psoriasis did not manifest during active military service and has not otherwise been shown to be related to service. 

4.  The Veteran's intestinal parasite infection resolved during active military service and there is no evidence of a current gastrointestinal disorder.

5.  The Veteran does not currently suffer from residuals of a 1988 appendicitis with rupture, and there is no competent evidence supporting a relationship between an intestinal parasite infection during service and the later development of a ruptured appendix. 

6.  The Veteran's left forearm laceration scar is 6 centimeters, linear, hypopigmented but barely visible, nonadherent, and nontender. 

7.  The Veteran's right forearm burn scar is 2 centimeters by 2.5 centimeters, hypopigmented, well-healed, nonadherent, and nontender. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A cervical spine disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Psoriasis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Residuals of an intestinal parasite infection were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  Residuals of a ruptured appendix were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

6.  The criteria for an initial compensable rating for a left forearm laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802 (as in effect prior to October 2008).

7.  The criteria for an initial compensable rating for a right forearm burn scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802 (as in effect prior to October 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in service connection claims and initial rating cases.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a December 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Moreover, with regard to the appeals of the initial ratings assigned for scars of the bilateral forearms, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Indeed, a June 2007 report of contact form reflects that the Veteran did not have any additional evidence to submit.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When the issue is the proper evaluation of a service-connected disability, a new VA examination must be conducted where the evidence of record does not reflect the current state of the veteran's disability.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA examinations were performed in June 2007.  The Board finds that these examinations are adequate for rating purposes, as the examiners reviewed the claims file, examined the Veteran, and provided complete rationales for the opinions stated which are grounded in and consistent with the evidence of record and the clinical findings made on examination.  Moreover, the Veteran's service-connected scars of the bilateral forearms are described in sufficient detail to enable the Board to make a fully informed decision on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Board notes that with regard to the Veteran's low back disability, the examiner opined that it was not related to the Veteran's in-service injury and back complaints because his medical records were silent for back complaints for over forty years.  The Board finds that this opinion is adequate because, as will be discussed below, the Board has concluded that there is no credible evidence supporting a continuity of back problems in the forty-year period that elapsed between the Veteran's back complaints in 1965 and his October 2006 claim for service connection.  Thus, the examiner's finding that the Veteran's current low back disability is less likely as not related to service given the fact that it did not manifest until decades thereafter is supported by the record and grounded in medical principle.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  As such, the Board finds that this opinion is adequate.

Nexus opinions were not obtained with regard to the Veteran's psoriasis, residuals of an intestinal parasite infection, and residuals of a ruptured appendix.  In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, as will be discussed below, there is no credible evidence that psoriasis manifested in service or that the Veteran's psoriasis may be related to service.  Moreover, there is no competent evidence showing that the Veteran currently suffers from residuals of his intestinal parasite infection or from residuals of a ruptured appendix.  Therefore, VA nexus opinions are not required to decide these claims.  See id.

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his bilateral forearm scars since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  



A. Low Back Disability 

The Veteran contends that he is entitled to service connection for a low back disability.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Veteran argues that his current low back disability, which was diagnosed as degenerative disc disease of the lumbar spine in the June 2007 VA examination report, is related to an injury to his back during active service when he fell down some steps.  He implied in a June 2008 statement that he has had problems with his back ever since his in-service injury. 

The Board finds that while the Veteran did have a minor injury to the back during service, there is no credible or competent evidence supporting a link between his current low back disability and this injury.  Specifically, the service treatment records show that in June 1965 the Veteran reported to the emergency room with an "injured back" after he fell down some steps.  An x-ray study of the back at this time was found to be normal.  During the following week, the Veteran twice reported continuing back pain.  Pain medication, heat pads, and hot soaks were prescribed.  A few months later, in September 1965, the Veteran reported having an "old back ache."  No diagnosis was made at this time.  A September 1966 service treatment record also reflects a notation of "back trouble."  There is no other information in this record.  Thereafter, the Veteran's service treatment records are silent for back problems.  The April 1968 separation examination shows that the Veteran's back was found to be normal on clinical evaluation.  Moreover, the Veteran denied recurrent back pain in the accompanying report of medical history.  

After the Veteran's separation from service, his private treatment records are negative for complaints or findings of back problems until October 2006, when it was noted that the Veteran "still [had] back pain."  This record does not provide a history of the Veteran's back pain or relate it to service. 

At the June 2007 VA examination, the Veteran stated that after his military service he continued to seek medical attention for his low back problems.  However, he stated that the physicians who had treated him for back problems were deceased and he was unable to obtain their medical records.  The examination report reflects that an x-ray study of the low back revealed facet joint arthropathy with some very mild degenerative disc disease and no evidence of trauma.  After reviewing the claims file and examining the Veteran, the examiner opined that although the Veteran injured his low back during active service, his treatment records were silent for back problems for over forty years.  Therefore, it was "not at least as likely as not," i.e. less likely, that his current low back disability was related to service. 

In carefully reviewing the evidence of record, the Board does not find it credible that the Veteran has suffered from a continuity of back problems ever since his period of active service.  In this regard, the Board notes that the Veteran is competent to report his history of back pain and treatment for back problems.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board is also mindful that in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  In this case, however, there are numerous contemporaneous treatment records which conflict with the Veteran's reported history.  Specifically, the service treatment records dated after September 1966 do not mention back problems, and the April 1968 separation examination shows that the Veteran's back was found to be normal at that time.  Moreover, the Veteran denied recurrent back problems in the April1968 report of medical history.  These records constitute highly probative evidence that the back pain reported in 1965 and 1966 had resolved by the time of the Veteran's separation from service over a year later.  

Further, while the Veteran has stated that records of treatment for his back after service are not available, the Veteran's private treatment records dating from 1973 to 2006 show that the Veteran reported and was treated for a variety of medical problems, including a knee injury, ankle problems, head pain, chest pain, and neck pain.  They are negative for any mention of back problems until October 2006.  The Board gives more weight to this contemporaneous evidence than to recent statements made by the Veteran in support of his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  Accordingly, because the contemporaneous records, including the April 1968 separation examination, are not consistent with the Veteran's assertion that he experienced recurrent back problems ever since his June 1965 injury to the back, the Board finds that this reported history is not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

In sum, the Board finds that the credible evidence does not show that a chronic back disability manifested during service or that there was a continuity of back problems ever since service separation.  See 38 C.F.R. § 3.303(b).  Rather, the evidence shows that the Veteran's in-service back pain had resolved by the time he separated from active service in April 1968, and that it did not manifest again until around 2006.  This long period of time weighs against a relationship between the Veteran's current low back disability and his in-service back pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The competent evidence of record does not otherwise support a nexus to service.  38 C.F.R. § 3.303(d).  In the June 2007 VA examination report, the examiner found that the Veteran's low back disability was less likely than not related to service because of the long amount of time that had passed-about forty years-between service and the manifestation of the Veteran's current low back disability.  The Board finds that this opinion is highly probative, as it was rendered by a medical professional who reviewed the claims file and examined the Veteran.  Furthermore, the Board finds that the Veteran, as a layperson, does not have the medical expertise to render a competent opinion as to whether his current low back disability is related to his in-service injury, which occurred about forty years earlier.  See, e.g. Jandreau, 492 F. 3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  This is a determination that is too medically complex to be made based on lay observation alone.  See id.  Therefore, the Board gives more weight to the VA examiner's findings than to the Veteran's statements.  As such, service connection is not warranted on a direct basis.

Because there is no evidence showing that the Veteran's degenerative disc disease of the lumbar spine manifested to a compensable degree within one year of service separation, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Cervical Spine Disability 

The Veteran contends that he is entitled to service connection for a disability of the cervical spine.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Board finds that there were no injuries to the neck or reports or treatment for neck problems during active service.  Specifically, the Veteran has never stated that he injured his neck in service, and the service treatment records, including the April 1968 separation examination, are negative for neck or cervical spine problems.  As discussed above, the Veteran did injure his back in June 1965 when he fell down some steps.  However, he did not mention any neck problems at this time or in the subsequent service treatment records reflecting complaints of back pain.  Accordingly, a disability of the neck or injury to the neck during service has not been shown.  

Moreover, there is no evidence of a continuity of neck problems after service.  The earliest mention of the Veteran's disability is a November 1993 private treatment record, which reflects that a routine x-ray of the cervical spine revealed "postural and kinetic alterations" and mild spondylosis in the lower cervical region.  This record does not provide a history of the Veteran's neck problems or relate them to service.  A January 2002 private treatment record reflects that the Veteran reported pain and stiffness in the neck which radiated to the shoulders and upper back.  The treating provider attributed the Veteran's symptoms to a motor vehicle accident which had occurred two days earlier.  Because there is no mention of neck pain until the November 1993 private treatment record, and because the January 2002 private treatment record attributes complaints of neck pain to a motor vehicle accident that occurred at that time, the preponderance of the evidence weighs against a continuity of symptoms after service.

The competent evidence of record does not otherwise support a nexus between the Veteran's cervical spine disability and his period of active service.  In the June 2007 VA examination report, the examiner opined after reviewing the claims file and examining the Veteran that it was less likely than not that the Veteran's cervical spine disability was related to his military service as there was no mention of any neck pain during service, including at the time of his low back injury. 

The Board acknowledges the Veteran's contention that his current cervical spine disability is related to service.  However, the Veteran has not stated or submitted any other evidence showing that he injured his neck in service, that he experienced neck problems during service, or that he suffered from a continuity of neck problems ever since service separation.  The earliest evidence of the Veteran's cervical spine disability is the November 1993 private treatment record, which is dated about twenty five years after the Veteran's 1968 separation from service.  This long period of time between service separation and the earliest evidence of a neck disability weighs against a relationship to service.  See Maxson, 230 F.3d at 1333.  The January 2002 private treatment record further weighs against such a relationship, as it shows that the Veteran's neck problems at that time were caused by a motor vehicle accident which occurred many years after service.  Finally, while the Veteran is competent to report the history of his symptoms, he does not have the medical expertise to render a competent opinion as to whether his neck disability is related to service, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Board therefore gives more weight to the June 2007 VA examination report, in which the examiner opined that the Veteran's current cervical spine disability was not related to service due to the absence of neck problems at that time.  As such, service connection is not warranted on a direct basis.

Because there is no evidence showing that the Veteran's degenerative disc disease of the cervical spine manifested to a compensable degree within one year of service separation, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a disability of the cervical spine must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Psoriasis 

The Veteran contends that he is entitled to service connection for psoriasis.  For the reasons that follow, the Board concludes that service connection is not warranted.  

In a January 2008 statement, the Veteran related that he was treated in Vietnam for a rash which spread over most of his body.  The Veteran had wondered whether it was caused by exposure to the herbicide Agent Orange.  He stated that shortly after service, in 1968, he sought treatment for his rash from a dermatologist named Dr. Dunlap, who was not sure whether the rash was caused by Agent Orange exposure, but believed it was psoriasis.  The Veteran stated that he also saw other dermatologists who were unsure of the cause of the rash.  According to the Veteran, Dr. Dunlap has passed away and his medical records as well as treatment records for the other dermatologists who treated the Veteran are not available. 

The Board finds no credible evidence of a skin rash during active service.  The service treatment records, including records generated during the Veteran's deployment to Vietnam, are negative for any mention of a rash, and the Veteran's skin was found to be normal at the April 1968 separation examination.  The Veteran also did not report having a skin rash in the April 1968 report of medical history.  Rather, he denied a history of skin diseases and boils.  There is no indication that any of the Veteran's service treatment records are missing.  Thus, the Board does not find it credible that a skin rash, to include psoriasis, manifested during active service.  See Caluza, 7 Vet. App. at 511.

The Board has considered the Veteran's statement asserting that Dr. Dunlap, the dermatologist who treated him shortly after service, diagnosed a rash at the time as psoriasis.  However, the Board finds this statement to be too attenuated to constitute competent medical evidence of psoriasis that manifested in service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Further, because the service treatment records conflict with the Veteran's account of a rash manifesting at that time, the Board does not find it credible that psoriasis manifested in service. 

The earliest post-service medical evidence is a November 1973 private treatment record which describes several medical problems, including chest pain and Reynaud's syndrome of the hands.  There is no mention of a rash or psoriasis in this record.  In fact, psoriasis is not mentioned in the treatment records until October 1995, when it was noted that the Veteran's psoriasis had flamed up.  Subsequent private treatment records dated in January 2000, October 2002, and June 2004 reflect diagnoses of psoriasis but do not provide information as to its history or relate it to service.

The June 2007 VA examination report reflects that the Veteran had diffuse plaques of psoriasis on his abdomen, extremities, and back.  The examiner was not requested to provide a nexus opinion.  As discussed above, the Board finds that one is not required in order to decide this claim.

In carefully reviewing the evidence of record, the Board does not find it credible that psoriasis or a rash manifested in service.  The service treatment records do not reflect complaints or treatment for a skin rash and there is no indication that any service treatment records are missing, including during the period when the Veteran was deployed to Vietnam.  Moreover, in the April 1968 report of medical history, the Veteran did not report a history of skin rashes and denied a history of skin diseases.  Further, the post-service treatment records are negative for psoriasis until October 1995 and do not relate it to the Veteran's period of active service.  These contemporaneous treatment records carry more weight than recent statements the Veteran has made in support of his claim for benefits.  Moreover, they are inconsistent with the Veteran's statements as they show that the Veteran denied a history of kin problems at separation and are negative for psoriasis until 1995.  Accordingly, the Board does not find it credible that a skin condition related to the Veteran's psoriasis manifested during active service.  See Caluza, 7 Vet. App. at 511; see also Curry, 7 Vet. App. at 68; Cartright, 2 Vet. App. at 25. 

The Veteran has also suggested that his psoriasis may have been caused by his exposure to the herbicide Agent Orange while serving in Vietnam.  Under VA law, a veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, because the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  However, psoriasis is not included among the diseases enumerated in section 3.309(e).  Thus, the presumption of service connection for diseases that have been found to be associated with herbicide exposure does not apply to psoriasis. 

The Veteran has not submitted any competent evidence showing a link between psoriasis and Agent Orange exposure.  As the Veteran stated, none of the dermatologists who treated him found that his psoriasis was caused by such exposure.  Moreover, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  The Veteran himself, as a lay person, does not have the expertise to render a competent opinion as to whether his psoriasis is related to herbicide exposure, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

As such, the Board finds that there is no credible or competent evidence showing that psoriasis manifested in service or is otherwise related to an in-service disease, injury, or event, to include his presumed herbicide exposure while serving in Vietnam. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for psoriasis must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D. Residuals of Intestinal Parasite Infection 

The Veteran contends that he is entitled to service connection for residuals of an intestinal parasite infection during active service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Veteran's service treatment records show that in April 1967, the Veteran was hospitalized for thirteen days after he became ill with nausea, vomiting, abdominal pain, and several loose stools.  The Veteran was thought to have gastritis or early gastroenteritis.  By discharge, the Veteran's gastrointestinal symptoms had resolved and his stool samples were negative for ova and parasites.  His discharge diagnosis was amebiasis.  The service treatment records do not reflect further complaints of gastrointestinal problems and the April 1968 separation examination was also negative for such problems.  In the accompanying April 1968 report of medical history, the Veteran denied stomach or intestinal trouble.  Accordingly, the Board finds that the Veteran's gastrointestinal problems during service, which had been diagnosed as amebiasis, had resolved by the time of separation. 

The Veteran's post-service treatment records are negative for gastrointestinal problems.  Indeed, a September 1988 private hospital admission report notes that the Veteran had "no further problems" following his hospitalization during service for an unidentified intestinal parasite.  At the June 2007 VA examination, the Veteran denied nausea, vomiting, diarrhea, constipation, GERD, or a history of ulcers.  He stated that he had not experienced a recurrence of the intestinal parasite or any gastrointestinal problems. 

Accordingly, because the Veteran's in-service gastrointestinal problems resolved by the time of his separation, and because there is no evidence showing a continuity of gastrointestinal problems after service or a current gastrointestinal condition, service connection cannot be granted.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of an intestinal parasite infection must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

E. Residuals of Ruptured Appendix 

The Veteran contends that he is entitled to service connection for residuals of a ruptured appendix.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Veteran's service treatment records, including the April 1968 separation examination, are negative for appendix problems.  In April 1967, the Veteran was hospitalized for gastrointestinal problems.  He was initially diagnosed with early gastroenteritis with a rule-out diagnosis of appendicitis.  However, by discharge the Veteran was diagnosed with amebiasis and no further mention was made of the appendix.  Therefore, the Board concludes that a disorder of the appendix did not manifest during active service. 

The Board also finds that the evidence does not support a relationship between the Veteran's 1988 appendicitis and his period of service.  In this regard, after the Veteran's separation from active service, he was hospitalized at a private hospital in September 1988 with chronic appendicitis and an appendoceal abscess.  It was noted that he had been ill for several weeks prior to admission, which suggests that his appendicitis had not manifested at an earlier time.  It was also noted in the admission record that the Veteran's medical history included three weeks of treatment for an unidentified intestinal parasite while he was serving in Vietnam, "with no further problems."  There is no indication in this record that the treating physician found a relationship between the Veteran's intestinal parasite during service and his appendicitis.  The Veteran was admitted for surgery, including a laparotomy and "probable appendectomy."  Thereafter, the Veteran's treatment records are negative for a disorder of the appendix or any mention of residuals of his appendicitis.

The June 2007 VA examination report reflects that the Veteran wondered whether his ruptured appendix may have been related to his intestinal parasite during Vietnam.  However, he stated that no doctor had ever suggested or suspected such a relationship.  The examiner found that there was no relationship between the Veteran's appendicitis and his intestinal parasite in Vietnam.  The examiner also found that there were no residuals of the appendicitis.

The Board acknowledges the Veteran's contention that his ruptured appendix was related to his intestinal parasite infection during active service.  However, this is a determination too complex to be made based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Veteran has not advanced any evidence other than his lay opinion which would help support a finding that there was a relationship between his appendicitis and his in-service gastrointestinal problems.  Accordingly, the Board finds there is no competent evidence supporting a nexus to service.  

Moreover, there is no evidence showing that the Veteran currently suffers from residuals of his appendicitis with rupture.  The June 2007 VA examination report explicitly states that there are no such residuals.  The Veteran, as a lay person, does not have the medical expertise to render a competent opinion as to whether he currently has residuals of his ruptured appendix, as this is a determination that cannot be made based on lay observation alone.  Accordingly, the Board accords more weight to the June 2007 VA examination report, which was authored by a medical professional, than to the Veteran's lay statements.  In the absence of a current disability, to include residuals of the Veteran's appendicitis with rupture, service connection cannot be granted.  See Shedden, 381 F.3d at 1166-67. 

Accordingly, because there is no competent evidence of a current disability or a relationship to service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of a ruptured appendix must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. Increased Ratings

The Veteran contends that he is entitled to initial compensable ratings for his service-connected laceration scar of the left forearm and burn scar of the right forearm.  For the reasons that follow, the Board concludes that compensable ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended during the pendency of this claim, which was submitted in October 2006.  The amendment was effective October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  As the Veteran's claim was submitted before that date, the current version of the rating criteria pertaining to scars will not be applied to the present claim.  See id.  

The Veteran's scars have been evaluated under DC 7802.  Diagnostic Code 7802 provides that scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  See 38 C.F.R. § 4.118.  

Here, the June 2007 VA examination reports reflect that the Veteran had a 6-centimeter linear scar on the volar aspect of the left forearm which was barely visible.  The Veteran's right forearm scar was 2 centimeters by 2.5 centimeters and slightly hypopigmented.  It was well-healed.  With respect to both scars, there was no evidence of erythema, warmth, adherence of underlying tissue, loss of range of motion, or muscle loss.  The scars were not tender to palpation.  The texture of the skin was normal and there was no ulceration or breakdown of the skin.  

Because neither of the Veteran's scars exceeds an area of 929 square centimeters, a compensable rating is not warranted under DC 7802 for either scar.  See id.

The Board has considered the application of other diagnostic codes.  Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under this diagnostic code, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2007).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  Here, the Veteran's scars have not been shown to be deep or to cause limited motion.  Nor have they been shown to exceed 39 square centimeters.  Thus, a compensable rating is not warranted under DC 7801 for either scar.  See id.

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  Here, there is no evidence of record showing that there is frequent loss of covering of the skin over the Veteran's scars.  Thus, the evidence does not show that they are unstable and therefore a compensable rating is not warranted under DC 7803 for either scar.  See id.  

Under DC 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful on examination.  See 38 C.F.R. § 4.118.  As the Veteran's scars have not been shown to be either unstable or painful, a compensable rating is not warranted under DC 7804 for either scar.

Under DC 7805, scars may also be rated on limitation of function of the affected part.  Id.  Here, there is no evidence that the Veteran's scars impose any functional limitations.  Thus, a compensable rating is not warranted under DC 7805 for either scar.  See id.

For the reasons discussed above, there is no evidence showing that the Veteran's scars are entitled to a compensable rating at any point during the pendency of this appeal.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Veteran has not argued and the evidence does not otherwise suggest that the Veteran is unable to work by virtue of his scars.  Accordingly, the issue of a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board has also considered whether the Veteran's claims for compensable ratings for his service-connected scars should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected scars are contemplated and reasonably described by the rating criteria, which take into account such factors as whether the scars are painful, whether they are large, whether they are deep or superficial, whether they are stable or unstable, and whether they impose limitations on functioning.  As shown in the above discussion, the Veteran does not have symptoms associated with his scars that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's scars present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate the Veteran's scars.  There is also no evidence that they interfere with his employment or result in frequent periods of hospitalization.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensable ratings for the Veteran's service-connected scars of the bilateral forearms is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the low back is denied.

Entitlement to service connection for a disability of the cervical spine is denied. 

Entitlement to service connection for psoriasis is denied. 

Entitlement to service connection for residuals of an intestinal parasite infection (claimed as stomach problems) is denied. 

Entitlement to service connection for residuals of a ruptured appendix is denied. 

Entitlement to an initial compensable rating for a left forearm laceration scar is denied. 

Entitlement to an initial compensable rating for a right forearm burn scar is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


